RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmienda el apartado A de la Regla 24 para la Administración del Tribunal de Primera Instancia *688de 30 de junio de 1999 (148 D.P.R. 883, 915 (1999)), para añadir los incisos (1) y (2), que dispongan lo siguiente:
(1) Se entenderá que la fecha en que concluye la presentación de la prueba en los juicios civiles y de relaciones de familia determinará que los casos están sometidos y listos para adjudi-car, salvo que el tribunal o el juez concediere término a las partes para presentar memorandos de derecho, en cuyo caso se entenderá extendida la fecha de sometimiento por la duración de dicho término o hasta la presentación de los memorandos de derecho, en caso de que tal presentación ocurra antes de la ex-piración del término concedido para ello.
(2) Se entenderá que las Mociones de Sentencia Sumaria en los casos civiles y de relaciones de familia quedan sometidos cuando se reciba la Moción o Mociones en Oposición a las mismas. La fecha del recibo de la Moción o Mociones en Oposi-ción, o si transcurre el término para ello sin haberla presen-tado, determinará que los casos están sometidos y listos para adjudicar. Esta sumisión se entenderá extendida al término concedido por el tribunal para réplica o dúplica, salvo que las mismas sean presentadas antes de la expiración del término, en cuyo caso, a la fecha de presentación de tales escritos, se consi-derarán sometidos los casos.
Esta resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo